Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose a self-contained breathing apparatus having the particular combination of features as claimed in claim 30 such as: a cylinder containing a volume of gas pressurized to a service pressure in the range of at least about 5000 psig to about 6000 psig and a rated service time of about 30 minutes, while also having a length between about 14.8 and 17.3 inches, a diameter of about 4.3 to 4.7 inches, and a weight of about 6.6 pounds. 
The prior art of record does not disclose a self-contained breathing apparatus having the particular combination of features as claimed in claim 33 such as: a cylinder containing a volume of gas pressurized to a service pressure in the range of at least about 5000 psig to about 6000 psig and a rated service time of about 45 minutes, while also having a length between about 16.9 and 19.5 inches, a diameter of about 5.0 to 5.4 inches, and a weight of about 9.0 pounds. 
The prior art of record does not disclose a self-contained breathing apparatus having the particular combination of features as claimed in claim 36 such as: a cylinder containing a volume of gas pressurized to a service pressure in the range of at least about 5000 psig to about 6000 psig and a rated service time of about 60 minutes, while also having a length between about 17.9 and 20.3 inches, a diameter of about 5.7 to 6.1 inches, and a weight of about 11.6 pounds. 
The prior art of record does not disclose a self-contained breathing apparatus having the particular combination of features as claimed in claim 38 such as: a cylinder containing a volume of gas pressurized to a service pressure in the range of at least about 5000 psig to about 6000 psig and a rated service time of about 75 minutes, while also having a length between about 18.4 and 21.0 inches, a diameter of about 6.2 to 6.8 inches, and a weight of about 12.5 pounds. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785